HasEETon, J.
The question and the sole question in the case is raised by demurrer and is whether a State’s Attorney can prosecute by information for statutory rape. This offence is not punishable by imprisonment in the State’s prison more than twenty years. V. S. 4908 as amended by Acts of 1898, No. 118. Hence the State’s Attorney can prosecute. V. S. 1867 as amended by Acts of 1898, No. 46.
The action of the trial court in overruling the respond- ' ent’s demurrer and adjudging the information sufficient is sustained and the

Cause is remanded for trial.